223 Ga. 754 (1967)
158 S.E.2d 395
WOODS
v.
THE STATE.
24338.
Supreme Court of Georgia.
Argued October 10, 1967.
Decided October 20, 1967.
Motion To Vacate Judgment Denied November 9, 1967.
*755 Peter E. Rindskopf, Howard Moore, Jr., Edward W. Jacko, Jr., for appellant.
Lewis R. Slaton, Solicitor General, J. Roger Thompson, for appellee.
NICHOLS, Justice.
The appellant was indicted, tried and convicted of assault with intent to murder. Thereafter his motion for new trial was overruled and the present appeal filed. Error is assigned on the judgment overruling the appellant's motion for new trial as well as various rulings made prior to and subsequent to the trial. Each ruling and judgment is alleged to violate the appellant's constitutional rights. Held:
1. The crime for which the appellant stands convicted is not a capital felony so as to vest jurisdiction of the appeal in this court.
2. The enumerations of error involve "`the mere application of unquestioned and unambiguous provisions of the Constitution to a given state of facts' and therefore the Court of Appeals and not the Supreme Court of Georgia has jurisdiction of this case. Sellers v. State, 207 Ga. 249 (61 SE2d 145); Gaines v. State, 205 Ga. 210 (52 SE2d 847); Loomis v. State, 203 Ga. 394 (47 SE2d 58); Smith v. State, 201 Ga. 200 (39 SE2d 313)." Webb v. Whitley, 221 Ga. 618 (146 SE2d 722). There being no other basis to confer jurisdiction upon this court, the case is accordingly
Transferred to the Court of Appeals. All the Justices concur.